DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 99-118 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 99 – 118 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite: 
A method for programmatically generating analytics for an enterprise-scale group-based communication system, the method comprising: 
retrieving, from an enterprise-scale group-based communication system repository, interaction data describing a plurality of interactions by a plurality of client devices with the enterprise-scale group-based communication system, each interaction of the plurality of interaction actions comprising content data and metadata; 
extracting, from the interaction data, the interaction metadata for the interaction data, the interaction metadata comprising data associating items of the interaction data; 
generating a plurality of association data structures based on the interaction metadata, the plurality of association data structures representing associations of the retrieved interaction data; 
generating a subset of the association data structures based on one or more criteria, wherein the one or more criteria are user-specified criteria; and 
returning the subset of the association data structures to a requesting device for rendering by an analytics visualization user interface.
The highlighted portion of the claims recite a mental process of observation and data organization, or a certain method of organizing human activity analogous to following a set of rules or instructions.
This judicial exception is not integrated into a practical application because there are no additional elements and the claim as a whole is merely a method of organizing known data for presentation. The examiner notes that the data is never positively recited to be output or displayed in any form, it is merely returned to “a requesting device”. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited.

Independent claims 99 and 113 comprise the additional elements of “non-transitory computer readable media”, and “processor”. These elements amount to mere instructions to implement the abstract idea using a generic computing device, and are not considered sufficient to integrate the abstract idea into a practical application nor are they significantly more than the abstract idea.
Dependent claims 100 – 105, and 114 – 118 merely further define the abstract idea of aggregating or filtering known data. No further additional elements are claimed.
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 99 – 118 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lyons et al. (US 2018/0181626).

Regarding claim 99, Lyons teaches:
One or more non-transitory computer-readable media storing computer- executable instructions that, when executed by a processor, perform a method for programmatically generating analytics for an enterprise-scale group-based communication system, the method comprising: 
retrieving, from an enterprise-scale group-based communication system repository, interaction data describing a plurality of interactions by a plurality of client devices with the enterprise-scale group-based communication system, each interaction of the plurality of interaction actions comprising content data and metadata ([0033]); 
extracting, from the interaction data, the interaction metadata for the interaction data, the interaction metadata comprising data associating items of the interaction data ([0039]); 
generating a plurality of association data structures based on the interaction metadata, the plurality of association data structures representing associations of the retrieved interaction data (FIG. 4, 5); 
generating a subset of the association data structures based on one or more criteria, wherein the one or more criteria are user-specified criteria ([0034]); and 
returning the subset of the association data structures to a requesting device for rendering by an analytics visualization user interface (FIG. 6A-6E).
Regarding claim 100, Lyons teaches:
([0079]).
Regarding claim 101, Lyons teaches:
The media of claim 99, wherein generating the plurality of association data structures includes filtering out one of private information or sensitive information ([0045]).
Regarding claim 102, Lyons teaches:
The media of claim 99, wherein generating the plurality of association data structures includes filtering out interactions not matching a group-based communication system user criterion included in the user-specified criteria ([0045]).
Regarding claim 103, Lyons teaches:
The media of claim 99, wherein generating the plurality of association data structures includes filtering out interactions not matching a group-based communication system channel criterion included in the user-specified criteria ([0104]).
Regarding claim 104, Lyons teaches:
The media of claim 99, wherein generating the plurality of association data structures includes filtering out interactions not matching a time criterion included in the user- specified criteria ([0104]).
Regarding claim 105, Lyons teaches:
The media of claim 99, further comprising: generating an additional subset of the association data structures based on an additional criteria; and returning the additional subset of the association data structures to the requesting device for rendering by the analytics visualization user interface (FIG. 6A-6E).

Regarding claims 106 - 118, Lyons teaches the limitations of the method and system claims corresponding to the subject matter in claims 99 – 105 above. Hardware is disclosed in [0107] – [0110].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624